Exhibit 10.4

FIXED RATE NOTE DUE 2019

 

U.S. $500,000,000    New York    February 17, 2009

The undersigned, MEAD JOHNSON & COMPANY, a Delaware corporation, (such
corporation, together with its successors and assigns, herein called the
“Company”), hereby promises to pay to the order of E.R. SQUIBB & SONS, L.L.C., a
Delaware limited liability company (such company, together with its successors
and assigns, the “Payee”), the outstanding part of the principal amount set
forth above on February 17, 2019 with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate per annum equal to 6.91% from the date hereof, payable semiannually, on
each Interest Payment Date (as defined in the Terms referred to below), until
the principal amount hereof shall have been paid in full and (b) to the extent
permitted by law, at a rate per annum from time to time equal to the Default
Rate (as defined in the Terms referred to below) on any overdue amount of
principal of or interest on this fixed rate note due 2019 (the “Note”), payable
on demand.

The Note is subject to the terms set forth in Exhibit A hereto (the “Terms”),
including Article I thereof, which sets forth certain defined terms used in the
Note, all of which are considered a part of the Note.

1. Interest

As provided in the Terms, interest shall accrue on the outstanding principal
amount of the Note from and including the first day of an Interest Period to but
excluding the earlier of the last day of such Interest Period and the day on
which the Note is repaid or prepaid in full.

2. Method of Payment

The Company will pay principal of and interest on the Note by means of wire
transfer of immediately available funds to the account of the Payee, as set
forth in the Terms. The Company will pay principal and interest in Dollars.

3. Ranking

The obligations under the Note will be senior unsecured obligations of the
Company and will rank pari passu with all existing and future unsubordinated
indebtedness of the Company.

4. Amortization

The Note is not subject to amortization. The Company shall pay to the Payee
principal amount of the Note on the Maturity Date.



--------------------------------------------------------------------------------

5. Optional Prepayment

As set forth in the Terms, the Company shall have the right, at its option, at
any time and from time to time to prepay the Note, in whole or in part, at face
value of the outstanding principal amount and all interest accrued on the
principal amount being prepaid to the date of payment.

6. Notice of Prepayment

The Payee shall be given prior written or telecopy notice (or telephone notice
promptly confirmed by written or telecopy notice) at least five Business Days
before the prepayment, as contemplated in the Terms.

7. Guarantee

The payment by the Company of the principal of and interest on the Note is fully
and unconditionally guaranteed on a joint and several basis by Holdings as
provided it, and subject to, the Terms.

8. Covenants

Holdings and the Company agree to comply with the covenants, as set forth in the
Terms, so long as any amount of principal of or interest on the Note or any
expenses or other amounts payable under the Note shall be unpaid.

9. Defaults and Remedies

If an Event of Default as set forth in the Terms occurs and is continuing, the
Payee may declare all or any part of the outstanding principal amount of the
Note to be due and payable immediately in the manner, at the price and with the
effect provided in the Terms. Certain events of bankruptcy or insolvency are
Events of Default which will result in the Note being due and payable
immediately upon the occurrence of such Events of Default.

10. Transferability of the Note

The Payee may transfer all or a portion of its interests, rights and obligations
under the Note (including the principal amount of and interest on the Note at
the time owing to it) without consent of the Company only to an Affiliate of the
Payee. A transferee of the Note (or a portion of the Note) shall be a party
hereto and, to the extent of the interest transferred, have the rights and
obligations of the Payee under the Note.

Upon surrender of the Note at the principal executive office of the Company for
transfer or exchange, the Company shall execute and deliver one or more new
notes in exchange therefor, payable to such Person as the Payee may request, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new note shall be substantially in the form of the
Note. Each such new note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.

 

2



--------------------------------------------------------------------------------

11. Amendments; Successors and Assigns

Neither the Note nor any term hereof may be amended or waived orally or in
writing, except that any term of the Note may be amended and the observance of
any term of the Note may be waived with the written consent of the Company and
the Payee. The provisions of the Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Payee and its
successors and assigns. The Company’s successors and assigns shall include a
receiver, trustee or debtor-in-possession of or for the Company.

12. No Recourse Against Others

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Note or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting the Note, the Payee waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
the Note.

13. Waiver of Certain Defenses by the Company

The Company’s obligations under the Note are absolute and unconditional and
shall not be subject to any defense, setoff or counterclaim that may at any time
be available to or be asserted by the Company. The Company hereby waives, and
agrees not to assert, any right to offset or interpose as a defense or
counterclaim any claim against the Payee against its obligations under the Note.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Company.

14. GOVERNING LAW

THE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

15. Jurisdiction

The Company and Holdings hereby submit to the exclusive personal jurisdiction of
the courts of the State of New York and the federal courts of the United States
sitting in New York County, and any appellate court from any such state or
federal court.

16. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THE NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS

 

3



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO EXECUTE THE NOTE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

17. Severability

Any provision of the Note held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties hereto shall
use their best efforts to replace the provision held invalid, illegal or
unenforceable with a provision that the parties reasonably believe to be valid,
legal and enforceable and which has a substantially identical economic and legal
effect as the provision that was held to be invalid, illegal or unenforceable.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the Note to be duly executed.

 

MEAD JOHNSON & COMPANY, By:  

/s/ Kevin Wilson

Name:   Kevin Wilson Title:   Vice President and Treasurer MEAD JOHNSON
NUTRITION COMPANY, By:  

/s/ Kevin Wilson

Name:   Kevin Wilson Title:   Vice President and Treasurer

(Note due 2019)

 

5



--------------------------------------------------------------------------------

Acknowledged and agreed by:

 

E.R. SQUIBB & SONS, L.L.C., By:  

/s/ Jeffrey Galik

Name:   Jeffrey Galik Title:   Treasurer

(Note due 2019)

 

6



--------------------------------------------------------------------------------

Exhibit A

The Company, the Payee and Holdings agree that the following Terms shall apply
to the Note. Any reference to the Note shall also constitute a reference to
these Terms.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in the Note, the following terms have the
meanings specified below:

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of the
Note, the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Change in Control” shall mean the occurrence of any one of the following:
(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of Holdings
and its Subsidiaries, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) other than to Holdings or one of its
Subsidiaries; (b) the consummation of any transaction (including any merger,
consolidation, spin-off, split-off, or primary or secondary sale of stock) the
result of which is that the Principal Shareholder ceases to be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the outstanding Voting Stock of Holdings,
measured by voting power rather than number of shares; (c) the first day on
which the majority of the members of the board of directors of Holdings cease to
be Continuing Directors; or (d) Holdings ceasing to own, directly or indirectly,
beneficially or of record, 100% of the Capital Stock in the Company.



--------------------------------------------------------------------------------

“Company” shall have the meaning given to such term in the first paragraph of
the Note.

“Consolidated Net Tangible Assets” shall mean, with respect to the Holdings, the
total amount of its assets (less applicable reserves and other properly
deductible items) after deducting (i) all current liabilities (excluding the
amount of those which are by their terms extendable or renewable at the option
of the obligor to a date more than 12 months after the date as of which the
amount is being determined) and (ii) all goodwill, tradenames, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
all as set forth on the most recent balance sheet of Holdings and its
consolidated subsidiaries and determined on a consolidated basis in accordance
with GAAP.

“Continuing Director” shall mean, as of any date of determination, any member of
the board of directors of Holdings who: (a) was a member of such board of
directors on the date of the Note; or (b) was nominated for election or elected
to such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. The terms
“Controlling” and “Controlled” shall have correlative meanings.

“Debt” of any Person shall mean (i) all obligations represented by notes, bonds,
debentures or similar evidences of indebtedness; (ii) all indebtedness for
borrowed money or for the deferred purchase price of property or services other
than, in the case of any such deferred purchase price, on normal trade terms;
(iii) all rental obligations as lessee under leases which shall have been or
should be recorded as Capital Lease Obligations; (iv) all indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (v) all obligations, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements; (vi) the liquidation
value of all preferred Capital Stock of such Person which is redeemable at the
option of the holder thereof or which may become (by scheduled or mandatory
redemption) due within one year of the final Maturity Date; (vii) all Guarantees
of such Person in respect of obligations of the kind referred to in clauses
(i) through (vi) above; and (viii) all obligations of the kind referred to in
clauses (i) through (vii) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by the
applicable Person, whether or not such Person has assumed or become liable for
the payment of such obligation. The Debt of any Person shall include Debt of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefore as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt expressly provide that such Person is not
liable therefor.

 

2



--------------------------------------------------------------------------------

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Default Rate” shall have the meaning given to such term in Section 2.01(c).

“Dollars” or “$” shall mean lawful money of the United States of America.

“Event of Default” shall have the meaning given to such term in Article V.

“Exchange Act” shall mean Securities Exchange Act of 1934, as amended.

“Funded Debt” shall mean Debt of Holdings or a Subsidiary owning Restricted
Property maturing by its terms more than one year after its creation and Debt
classified as long-term debt under GAAP and, in the case of Funded Debt of
Holdings, ranking at least pari passu with the Note.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of any nation, including the
United States of America, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other
obligation, or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Debt or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

3



--------------------------------------------------------------------------------

“Holdings” shall mean Mead Johnson Nutrition Company, a Delaware corporation.

“Interest Payment Date” shall mean, with respect to the Note, the last day of
each Interest Period applicable to the Note.

“Interest Period” shall mean the period commencing on the date of the Note or on
the last day of the immediately preceding Interest Period applicable to the
Note, as the case may be, and ending on the earliest of (a) the next succeeding
March 1 or September 1 and (b) the Maturity Date; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day; and (ii) the first
Interest Period after the date of the Note will end on September 1, 2009.

“Lien” shall mean any mortgage, pledge, lien, encumbrance, charge or security
interest.

“Maturity Date” shall mean February 17, 2019.

“Note” shall have the meaning given to such term in the first paragraph hereof.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Note, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) of all other monetary obligations under the Note,
including obligations to pay fees, indemnification obligations and other
obligations, whether primary, secondary, direct, contingent, fixed or otherwise,
of the Company to the Payee (including monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Company or any Subsidiary under or pursuant to the Note
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Payee” shall have the meaning given to such term in the first paragraph of the
Note.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Principal Shareholder” shall mean Bristol-Myers Squibb Company, a Delaware
corporation, and its Affiliates.

 

4



--------------------------------------------------------------------------------

“Restricted Property” shall mean (i) any manufacturing facility (or portion
thereof) owned or leased by Holdings or any Subsidiary and located within the
continental United States of America which, in the opinion of the board of
directors of Holdings, is of material importance to the business of Holdings and
its Subsidiaries taken as a whole, but no such manufacturing facility (or
portion thereof) shall be deemed of material importance if its gross book value
(before deducting accumulated depreciation) is less than 2% of Consolidated Net
Tangible Assets, and (ii) any shares of Capital Stock or indebtedness of any
Subsidiary owning any such manufacturing facility. As used in this definition,
“manufacturing facility” means property, plant and equipment used for actual
manufacturing and for activities directly related to manufacturing, and it
excludes sales offices, research facilities and facilities used only for
warehousing, distribution or general administration.

“Revolving Credit Facility” shall mean the $410,000,000 Three Year Revolving
Credit Facility Agreement dated as of February 17, 2009, among Holdings, the
Company, the borrowing subsidiaries thereto, the subsidiary guarantors thereto,
if any, the lenders thereto, Bank of America, N.A., Credit Suisse and Morgan
Stanley Bank, as Co-Documentation Agents, Bank of Tokyo-Mitsubishi UFJ Trust
Company, Royal bank of Canada and UBS Loan Finance LLC, as Senior Managing
Agents, Citibank, N.A., as Syndication Agent and JPMorgan Chase Bank, N.A., a
national banking association, as Administrative Agent.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which Holdings or any Subsidiary leases any Restricted Property that
has been or is to be sold or transferred by Holdings or the Subsidiary to such
Person, other than (i) temporary leases for a term, including renewals at the
option of the lessee, of not more than three years, (ii) leases between Holdings
and a Subsidiary or between Subsidiaries, (iii) leases of Restricted Property
executed by the time of, or within 12 months after the latest of, the
acquisition, the completion of construction or improvement, or the commencement
of commercial operation, of such Restricted Property, and (iv) arrangements
pursuant to any provision of law with an effect similar to that under former
Section 168(f)(8) of the Internal Revenue Code of 1954.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Subsidiary” shall mean a corporation the majority of the outstanding Voting
Stock of which is owned, directly or indirectly, by Holdings.

“Terms” shall have the meaning given to such term in the Note.

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
the market interest rate for the Debt of the Company (as determined in good
faith by the board of directors of the Company).

 

5



--------------------------------------------------------------------------------

“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (and, in case of the Payee, its successors, assigns and transferees of
the Note), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to the Note (including the Terms) in
its entirety and not to any particular provision hereof, (d) all references in
the Terms to Articles, Sections, Paragraphs, Exhibits and Schedules shall be
construed to refer to Articles, Sections and Paragraphs of, and Exhibits and
Schedules to, the Terms and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Payee that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Payee requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.

ARTICLE II

Payments Under the Note

SECTION 2.01. Interest. (a) Subject to the provisions of paragraph (b) below,
the Note shall bear interest on the outstanding principal amount at the rate per
annum equal to 6.91%, payable on the Interest Payment Dates, except as otherwise
provided herein. All interest hereunder shall be computed on the basis of a
360-day year of twelve 30-day months.

 

6



--------------------------------------------------------------------------------

(b) Interest shall accrue from and including the first day of an Interest Period
to but excluding the earlier of the last day of such Interest Period and the day
on which the Note is repaid or prepaid in full.

(c) Notwithstanding the foregoing, if any principal of or interest on the Note
or any fee or other amount payable by the Company hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% per annum plus the rate otherwise applicable to the Note (the
“Default Rate”).

(d) Accrued interest on the outstanding principal amount of the Note shall be
payable in arrears on each Interest Payment Date and upon repayment or
prepayment of the principal amount of the Note in full; provided that
(i) interest accrued pursuant to Section 2.01(c) shall be payable on demand and
(ii) in the event of any repayment or prepayment of any part of the outstanding
principal amount of the Note, accrued interest on such principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment.

SECTION 2.02. Optional Prepayment of the principal amount of the Note. (a) The
Company shall have the right at any time and from time to time, at its option,
to prepay, in whole or in part, the outstanding principal amount of the Note and
the amount of all interest accrued on the principal amount being prepaid to the
date of payment, upon at least five Business Days’ prior written or telecopy
notice (or telephone notice promptly confirmed by written or telecopy notice) to
the Payee before 12:00 (noon), New York City time; provided, however, that each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of the Note (or portion of the Note) to be prepaid, shall be
irrevocable and shall commit the Company to prepay the Note by the amount stated
herein on the date stated herein. All prepayments under this Section 2.02 shall
be without premium or penalty. All prepayments under this Section shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment.

SECTION 2.03. Repayment of the principal amount of the Note. (a) The Company
shall pay to the Payee, on the Maturity Date, the outstanding principal amount
of the Note, together with accrued and unpaid interest on such principal amount
to but excluding the date of such payment.

(b) Any prepayment, voluntary or mandatory, or retirement of the principal
amount of the Note by the Company shall reduce the outstanding principal amount
of the Note. No interest shall accrue on the principal amount that has been
repaid (prepaid) from and including the day of the repayment (prepayment).

 

7



--------------------------------------------------------------------------------

SECTION 2.04. Maintenance of Accounts. (a) The Payee shall, and is hereby
authorized by the Company to, endorse on the schedule attached to the Note
delivered to the Payee (or on a continuation of such schedule attached to the
Note and made a part hereof), or otherwise to record in the Payee’s internal
records, an appropriate notation evidencing the date and amount of the Note,
each payment and prepayment of principal of the Note, each payment of interest
on the Note and the other information provided for on such schedule; provided,
however, that the failure of the Payee to make such a notation or any error
therein shall not in any manner affect the obligation of the Company to repay
the Note in accordance with the terms hereof.

(b) The entries made in the accounts maintained pursuant to paragraph (a) above
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of the Payee to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Company to repay the Note in accordance with its terms.

SECTION 2.05. Payments. (a) The Company shall make each payment (including
principal of or interest on any Note and other amounts) under the Note not later
than 12:00 (noon), New York City time, on the date when due in immediately
available funds in Dollars, without setoff, defense or counterclaim. Each
payment of principal of or interest on the Note shall be made to the Payee of
the Note by means of wire transfer for the account of the Payee to account
number 777168345, Credit Name: ER & Squibb & Sons, LLC, ABA 021000021 at
JPMorgan Chase Bank, N.A. (or to such other account as shall have been specified
by a holder of the Note in one or more notices delivered to the Company).

(b) Anything herein to the contrary notwithstanding, any payment of principal of
or interest on the Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day (it being understood that such excluded interest shall be payable
on the next following Interest Payment Date); provided that if the Maturity Date
of the Note or other date, when all the outstanding principal amount of the Note
is repaid in full, is a date other than a Business Day, then and in such event,
such payment shall be made on the next succeeding Business Day, but shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

ARTICLE III

Covenants

Holdings and the Company covenant and agree with the Payee that so long as the
Note shall remain in effect or the principal of or interest on the Note or any
fees or any other amounts payable hereunder shall be unpaid, and unless the
Payee shall otherwise consent in writing:

SECTION 3.01. Existence. Subject to Article IV, Holdings and the Company will,
and will cause each of the Subsidiaries to do or cause to be done all things
necessary to preserve and keep in full force and effect its legal existence.

 

8



--------------------------------------------------------------------------------

SECTION 3.02. Liens. Holdings and the Company shall not create, assume or suffer
to exist and will not permit any of the Subsidiaries to create, assume or suffer
to exist any Lien upon any Restricted Property to secure any Debt of Holdings,
any Subsidiary or any other Person, without making effective provision whereby
all then outstanding principal amounts of and interest on the Note shall be
secured by such Lien equally and ratably with (or prior to) such Debt for so
long as such Debt shall be so secured, except that the foregoing shall not
prevent Holdings or any Subsidiary from creating, assuming or suffering to exist
any of the following Liens:

(a) Liens existing on the date hereof;

(b) any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary;

(c) any Lien existing on property at the time of the acquisition thereof by
Holdings or any Subsidiary;

(d) any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the acquisition of any Restricted Property for the purpose of
financing all or any part of the purchase price thereof and any Lien to the
extent that it secures Debt which is in excess of such purchase price and for
the payment of which recourse may be had only against such Restricted Property;

(e) any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the completion of the construction, alteration, repair or
improvement of any Restricted Property for the purpose of financing all or any
part of the cost thereof and any Lien to the extent that it secures Debt which
is in excess of such cost and for the payment of which recourse may be had only
against such Restricted Property;

(f) any Liens securing Debt of a Subsidiary owing to Holdings or to another
Subsidiary;

(g) any Liens securing industrial development, pollution control or similar
revenue bonds;

(h) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (a) through
(g) above, so long as the principal amount of the Debt secured thereby does not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement (except that, where an additional principal amount of
Debt is incurred to provide funds for the completion of a specific project, the
additional principal amount, and any related financing costs, may be secured by
the Lien as well) and such Lien is limited to the same property subject to the
Lien so extended, renewed or replaced (and improvements on such property); and

 

9



--------------------------------------------------------------------------------

(i) any Lien not permitted by clauses (a) through (h) above securing Debt which,
together with the aggregate outstanding principal amount of all other Debt of
Holdings and the Subsidiaries owning Restricted Property which would otherwise
be subject to the foregoing restrictions and the aggregate Value of existing
Sale and Leaseback Transactions which would be subject to the restrictions of
Section 3.04 but for this clause (i), does not at any time exceed 15% of
Consolidated Net Tangible Assets.

SECTION 3.03. Limitation on Sale and Leaseback Transactions. Holdings and the
Company shall not enter into any Sale and Leaseback Transaction, or permit any
Subsidiary owning Restricted Property so to do, unless either:

(a) Holdings, the Company or such Subsidiary would be entitled to incur Debt, in
a principal amount at least equal to the Value of such Sale and Leaseback
Transaction, which is secured by Liens on the property to be leased without
equally and ratably securing the obligations under the Note without violating
Section 3.03, or

(b) during the six months immediately following the effective date of such Sale
and Leaseback Transaction, an amount equal to the Value of such Sale and
Leaseback Transaction is applied to (A) the acquisition of Restricted Property
or (B) optional prepayment of the Note or the voluntary retirement of Funded
Debt (whether by redemption, defeasance, repurchase, or otherwise).

SECTION 3.04. Maintenance of Structural Parity. Holdings and the Company shall
not permit any Subsidiary of Holdings (other than the Company) to create, incur,
assume, become liable in respect of or suffer to exist, as a subsidiary borrower
or as a guarantor, any obligations or any indebtedness under the Revolving
Credit Facility or any Debt, which proceeds were used to repay or refinance the
Revolving Credit Facility, unless such Subsidiary irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, to
the Payee, its successors and permitted transferees of the Note the due and
punctual payment and performance of the Obligations (whether at stated maturity,
by acceleration, by amortization, by optional prepayment or otherwise), on the
same terms and conditions as those set forth in Article VI for Holdings’
guarantee.

ARTICLE IV

Consolidation, Merger, Conveyance or Transfer

Holdings shall not consolidate with or merge into any other corporation, and
Holdings and the Company shall not convey or transfer, or permit any Subsidiary
to convey or transfer the assets of Holdings and the Subsidiaries, taken as a
whole, substantially as an entirety to any Person, unless:

(a) the corporation formed by such consolidation or into which Holdings is
merged or the Person which acquires by conveyance or transfer the assets of
Holdings and the Subsidiaries, taken as a whole, substantially as an entirety
shall be organized and existing under the laws of the United States of America
or any State of the United States of America or the District of Columbia, and
shall expressly assume, by a written

 

10



--------------------------------------------------------------------------------

instrument, in form satisfactory to the Payee, the due and punctual payment of
the principal of (and premium, if any) and interest on the Note and the
performance of every covenant of the Note on the part of Holdings and the
Company to be performed or observed;

(b) immediately after giving effect to such transaction, no Event of Default and
no Default shall have occurred and be continuing; and

(c) the Company shall have delivered to the Payee, upon its reasonable request,
a certificate of an officer of the Company and an opinion of the counsel for the
Company each stating that such consolidation, merger, conveyance or transfer and
the written instrument on assumption of duties, executed pursuant to paragraph
(a), with this Article and that all conditions precedent herein provided for
relating to such transaction have been complied with.

In the event of any such permitted conveyance or transfer, Holdings or the
Company as the predecessor may be dissolved, wound up or liquidated at any time
thereafter.

ARTICLE V

Events of Default

In case of the occurrence of any of the following events (each an “Event of
Default”):

(a) default shall be made in the payment of any principal of the Note when and
as the same shall become due and payable, whether at the Maturity Date or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on the Note or any fee
or any other amount due under the Note, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of 30 days;

(c) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein (other than the covenant, condition or
agreement a default in the performance of which is elsewhere in this Section
specifically dealt with) by Holdings or the Company and such default shall
continue unremedied for a period of 90 days after notice specifying such default
and requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder is given by the Payee to the Company;

(d) an order for relief against Holdings or the Company under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal or state bankruptcy, insolvency, receivership or similar law shall be
entered by a court having jurisdiction in the premises or a decree or order
shall be entered by a court having jurisdiction in the premises adjudging
Holdings or the Company a bankrupt or insolvent under any other applicable
federal or state law, or a decree or order shall be entered

 

11



--------------------------------------------------------------------------------

approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of Holdings or the Company under
Title 11 of the United States Code or any other federal or state bankruptcy,
insolvency, receivership or similar law, or appointing a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of Holdings or the
Company or of any substantial part of their property, or ordering the winding up
or liquidation of their affairs, and any such decree or order shall continue
unstayed and in effect for a period of 90 consecutive days; or

(e) Holdings or the Company shall consent to the institution of bankruptcy or
insolvency proceedings against it, or shall file a petition or answer or consent
seeking reorganization or relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal or state bankruptcy,
insolvency, receivership or similar law, or shall consent to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Holdings or the Company or
of any substantial part of their property, or shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or shall take a corporate action in furtherance of
any such action;

(f) a Change in Control shall occur; or

(g) the guarantee in Article VI shall cease to be, or shall be asserted by the
Company or Holdings not to be, a valid and binding obligation on the part of
Holdings;

then, (i) in any event with respect to the Company described in paragraphs (a),
(b), (c), (f) or (g) above, at any time thereafter during the continuance of
such event, the Payee may, by notice to the Company, declare the Note to be
forthwith due and payable in whole or in part, whereupon the principal of the
Note so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Company accrued
hereunder shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Company, anything contained herein to the contrary
notwithstanding; and exercise all other remedies available to it under the Note
or otherwise; and (ii) in any event with respect to Holdings or the Company
described in paragraph (d) or (e) above, the principal of the Note then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Company, accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Company, anything
contained herein to the contrary notwithstanding. If, at any time before the
Maturity Date, the Note shall have been accelerated pursuant to clause (i) of
the preceding sentence, and the Payee shall not have obtained a judgment or
decree for the payment of amounts due as a result of such acceleration, the
Payee that shall have accelerated the Note may rescind and annul such
acceleration and its consequences if (x) the Company shall have paid all
principal, interest and other amounts due hereunder or under the Note (other
than by reason of such acceleration) and (y) all other Events of Default shall
have been cured or waived. No such rescission shall affect any subsequent Event
of Default or impair any right of the Payee or any of them consequent thereon.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

Guarantee

SECTION 6.01. Guarantee. Holdings hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, to the Payee, its
successors and permitted transferees of the Note the due and punctual payment
and performance of the Obligations (whether at stated maturity, by acceleration,
by optional prepayment or otherwise), strictly in accordance with the terms
thereof. Holdings further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any Obligation. Holdings waives promptness, diligence,
presentment to, demand of payment from and protest to the Payee or the Company
of any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.

SECTION 6.02. Guarantee of Payment; Continuing Guarantee. Holdings further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual of collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Payee to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Payee in favor of the Company, any other party, or any other Person.
Holdings agrees that its guarantee hereunder is continuing in nature and applies
to all Obligations, whether currently existing or hereafter incurred.

SECTION 6.03. No Limitations. (a) Except for termination of Holdings’
obligations hereunder as expressly provided in Section 6.04, the obligations of
Holdings hereunder shall be absolute and unconditional and not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations, or
otherwise. Without limiting the generality of the foregoing, the obligations of
Holdings hereunder shall not be discharged or impaired or otherwise affected by
(i) the failure of the Payee to assert any claim or demand or to enforce any
right or remedy under the provisions of the Note or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of the Note or any other agreement; (iii) any default,
failure or delay, willful or otherwise, in the performance of the Obligations;
(iv) any change in the corporate existence or structure of the Company; (v) any
law, regulation, decree or order of any jurisdiction or any event affecting any
term of any Obligation; or (vi) any other act or omission that may or might in
any manner or to any extent vary the risk of Holdings or otherwise operate as a
discharge of Holdings as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Obligations).

 

13



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, Holdings waives any
defense based on or arising out of any defense of the Company or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Company, other than the
indefeasible payment in full in cash of all the Obligations. To the fullest
extent permitted by applicable law, Holdings waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of Holdings against the Company.

SECTION 6.04. Termination; Reinstatement. The obligations of Holdings under this
Article VI shall terminate when all the Obligations have been paid in full. The
obligations of Holdings under this Article VI shall continue to be effective or
be automatically reinstated, as the case may be, if and to the extent that for
any reason any payment by or on behalf of the Company in respect of the
Obligations is rescinded or must be otherwise restored by the Payee, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, and
Holdings agrees that it will indemnify the Payee on demand for all reasonable
costs and expenses (including fees of counsel) incurred by the Payee in
connection with such rescission or restoration.

SECTION 6.05. Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the Payee has at law or in equity against
Holdings by virtue hereof, upon the failure of the Company to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, Holdings hereby promises to and will
forthwith pay, or cause to be paid, to the Payee in cash the amount of such
unpaid Obligation.

SECTION 6.06. Subrogation. In addition to all such rights of indemnity and
subrogation as the Holdings may have under applicable law, the Company agrees
that in the event a payment in respect of any Obligation shall be made by
Holdings under this Agreement, the Company shall indemnify Holdings for the full
amount of such payment and Holdings shall be subrogated to the rights of the
Payee to the extent of such payment. All rights of Holdings under this Section
and all other rights of Holdings of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated and junior in right of
payment to the indefeasible payment in full in cash of the Obligations. No
failure on the part of the Company to make the payments required by this Section
shall in any respect limit the obligations and liabilities of Holdings with
respect to its obligations hereunder, and Holdings shall remain liable for the
full amount of the obligations of Holdings hereunder.

SECTION 6.07. Information. Holdings (a) assumes all responsibility for being and
keeping itself informed of the Company’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that Holdings assumes and incurs
hereunder, and (b) agrees that the Payee will have no duty to advise Holdings of
information known to it regarding such circumstances or risks.

 

14



--------------------------------------------------------------------------------

SECTION 6.08. Remedies. Holdings agrees that the obligations of the Company
under the Note may be declared to be forthwith due and payable as provided in
Article V hereof (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article V hereof) for purposes of
Section 6.01 hereof notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such obligations from becoming
automatically due and payable) as against the Company and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Company) shall forthwith become due and payable by Holdings, in its capacity as
a guarantor, for purposes of such Section 6.01.

SECTION 6.09. Maximum Liability. Anything herein to the contrary
notwithstanding, the maximum liability of Holdings in its capacity as a
guarantor under this Article VI shall in no event exceed the amount which can be
guaranteed by Holdings under applicable federal and state laws relating to the
insolvency of debtors. Holdings agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of Holdings hereunder
without impairing the guarantee contained in this Article VI or affecting the
rights and remedies of the Payee hereunder.

 

15